Citation Nr: 0127015	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to June 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In December 2000, the Board denied entitlement to a 
compensable evaluation for sinusitis.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Secretary and 
veteran filed a joint motion requesting that the Court vacate 
and remand the December 2000 decision for readjudication in 
light of the revised duty to assist and notice requirements 
set forth under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  In a 
May 2001 order, the Court vacated the Board's December 2000 
decision, and remanded the issue to the Board for 
consideration under the VCAA, 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  


REMAND

As indicated above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In addition, on August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Because of the 
changes in law and the implementing regulations, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  First, the Board notes that the 
veteran's attorney has submitted an August 2001 letter from 
the veteran's private physician, Bob Slaughter, M.D., P.A.  
Dr. Slaughter stated that he treated the veteran six times in 
the year 2000 for "overt sinusitis" and identified the 
symptoms associated with the veteran's condition to include 
fever, chronic headaches, and mucopurulent drainage from the 
nasal passages causing chronic cough.  Sinus films were 
obtained and antibiotics and antihistamines were prescribed 
in each instance to treat the veteran.  The Board observes 
that neither Dr. Slaughter's medical records nor the sinus 
films were submitted.

The RO has evaluated the veteran's sinusitis under Diagnostic 
Code 6510 as noncompensable, i.e., sinusitis identified by X-
ray only.  However, higher evaluations may be warranted 
depending on the symptoms and occurrence of incapacitating 
and non-incapacitating episodes of the veteran's sinusitis.  
Here, the frequency and duration of attacks, the symptoms, 
whether or not antibiotics were prescribed, and the length of 
time the antibiotics were prescribed for each attack are of 
particular importance.  The only way by which the Board can 
determine the level of compensation is by specific, detailed 
medical evidence.

Finally, the Board notes that the most recent VA examination 
of record is dated in November 1998, approximately 3 years 
ago, at which time, no active sinus condition was found.  In 
contrast, Dr. Slaughter's October 1998 statement indicated 
that the veteran has a long history of sinus and breathing 
problems and that he then exhibited post-nasal drainage and 
tight lungs with course rales.  The two documents appear to 
be in conflict.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001); See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1)).  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers, both 
VA and non-VA, who have treated him for 
his sinus condition.  After appropriate 
authorizations are obtained, the RO 
should request that all identified health 
care providers furnish eligible copies of 
all medical records of treatment accorded 
the veteran for his sinus condition that 
are not already of record.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran for his sinus condition at the 
Batesville Doctor's Clinic, Inc., 
W.R.M.C. Medical Clinic, Bob Slaughter, 
M.D., P.A., and Ron J. Bates, D.O. in 
Batesville, Arkansas.  The RO should 
further obtain any and all records of 
treatment accorded the veteran for his 
sinus condition at any VA Medical Center 
(VAMC) including the John L. McClellan 
Memorial Veterans' Hospital in North 
Little Rock, Arkansas.  NOTE:  Where 
attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

2.  The RO should afford Dr. Slaughter an 
opportunity to augment his October 1998 
and August 2001 statements to include the 
frequency of yearly sinus attacks from 
approximately October 1997 to the 
present, the attendant symptomatology, 
whether or not antibiotics were 
prescribed to treat the attack, and the 
length of time any such antibiotics were 
prescribed.

3.  Following all of the above, the RO 
should schedule the veteran for an 
appropriate examination to determine the 
nature and extent of his sinus condition.  
The RO should request that the examiner 
identify any and all pathology involving 
the veteran's sinuses.  All indicated 
tests and studies should be accomplished.  
After review of the claims file and 
examination of the veteran, the examiner 
should be requested to offer observations 
in accordance with the criteria under 
which the veteran's disability is 
evaluated.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



